DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/12/2022 has been entered.
Claim Objections
Regarding the objection of claim 12, applicant addressed that the claimed “ a format size budget of the second SCI” of claim 12 and claim 9 are separate. Examiner does not agree because both of claim 9 and claim 12 are addressing two “ a format size budget of the second SCI” without indicating whether they are the same or different. Therefore, this claimed “a format size budget” is objected to. 
Further, Claims 1,14,15 are also objected to because : “information representing that HARQ feedback is enable” should be changed to “information representing that negative- HARQ feedback is enable”. Otherwise, examiner or one skilled in the art may understand it as an ACK feedback or a negative ACK feedback is enabled.  
 Appropriate correction is required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,7-8,14,15,21-23,26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al.(US Pub.2020/0099476) in view of Gulati et al. (US Pat.11,006,395).
In claims 1,14,15 Park discloses a method for performing wireless communication by a first device (see abstract; par[0008] a receiver UE determines a HARQ feedback mode to transmit HARQ feedback in response to receiving a PSSCH), the method comprising: receiving, from a second device through a physical sidelink shared channel (PSSCH) a second sidelink control information (SCI) and data (see par[0010] fig.14; step S1400; par[0171,0166,223] the receiver UE receives via PSSCH, SCI (second SCI), sidelink data transmission, and scheduling control information); 
receiving, from the second device through the PSCCH, a first SCI for scheduling a PSSCH (see par[0225,0227] the receiver UE receives PSCCH including SCI (first SCI) from a base station);
 determining that negative-only hybrid automatic repeat request (HARQ) feedback is enabled (see fig.14; step S1410; par[0173,0174,0175, 0177]; in the second HARQ feedback mode (Negative-only HARQ feedback enabled), the receiver UE determines a NACK feedback mode is required based on only the unsuccessfully decoded data  (see fig.16, par[0248])); and  
 and transmitting, to the second device through a physical sidelink feedback channel (PSFCH), negative acknowledgement (NACK) feedback in response to the PSSCH, based on the data not being successfully decoded (see fig.14; step S1420; par[0189,0177,0190] if the second HARQ feedback mode is determined as the HARQ feedback mode, the receiver UE sends HARQ NACK only when the receiver UE does not successfully decode the received PSSCH).
Park et al. does not disclose the second SCI having a first format including (i) information representing that HARQ feedback is enabled, (II) zone ID, and ( iii) a communication range requirement. 
Gulati et al. discloses in fig.9; col.14; line 55 to col.10; line 18 SCI format used to schedule traffic in PSSCH (col.13; lines 62-67). The SCI format includes Zone ID that indicates location of a transmitter (Zone ID). A receiver may use this location information to decide if the receiver is too far from the transmitter and may ignore the transmission (communication range). The SCI format shown in fig.9 also includes a field indicates HARQ ACK/NACK feedback needed (information representing that HARQ feedback is enabled). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Gulati et al. with that of Park to determine whether the HARQ feedback is enabled based the zone ID and distance between the transmitter and the receiver. The receiver may ignore the sidelink transmission if the distance between them is too far to save resource.   
In claims 21,26 Park discloses wherein transmission of acknowledgment (ACK) feedback is skipped, based on the data being successfully decoded (see par[0177,0214]; in the second HARQ mode, HARQ feedback may not be transmitted when the receiver UE successfully decodes the received PSSCH).
In claim 7, 22,27 Park discloses determining that negative- positive HARQ feedback or negative only HARQ feedback is enabled ( see par[0176- 0177] In the first HARQ feedback mode, ACK may be transmitted in response to the receiver UE successfully decode PSSCH and NACK may be transmitted in response to the UE unsuccessfully decodes. While in the second HARQ feedback mode, ACK may not be transmitted when the receiver UE successfully decodes the received PSSCH and only NACK feedback is transmitted when the receiver Ue unsuccessfully decodes the received PSSCCH). Park further discloses based on the SCI format including the field representing that HARQ feedback is enabled and not including the zone ID and communication range requirement (see fig.16; the SCI format includes HARQ feedback indicator; but no zone ID and communication range requirement). 
In claim 8, 23,28 Park discloses wherein the second SCI having the second format includes information related to a cast type (see par[0186-0187] when the groupcast sidelink data is received, the second HARQ feedback may be defined as the HARQ feedback mode where only NACK is transmitted based on unsuccessfully decoded data).
In claim 2, Park discloses the second SCI includes a field representing that HARQ
feedback is enabled (see fig.16; SCI format includes HARQ feedback mode indicator).

Claim 9,10,11,12,24,29 are rejected under 35 U.S.C. 103 as being unpatentable over
Park (US Pub.2020/0099476) in view of Sartori et al. (US Pat.9,794,976).
In claim 9, Park discloses wherein a format size budget of the first SCI or a format size
budget of the second SCI is pre-configured based on at least one of a cast type ( see
par[0185-0187] a HARQ feedback mode indicator in the SCI format is set/instructed
based on whether the reception of sidelink data is a unicast data or a groupcast data) or
a resource pool (see par[0183,0223,0236] setting HARQ feedback mode may be set for
each resource pool pre-configuration). Park does not disclose wherein the number of
format sizes of the second SCI is determined within the format size budget of the second
SCI.
Satori et al. discloses in fig.3; col.3; line 65 to col.4; line 15 a resource allocation for
establishing D2D between UEs is mapped into SCI format flags transmitted in PSCCH. IN
col.4; lines 24-50; The resource allocation includes one SCI message having a format selected from a set of SCI formats. The size of SCI message may be less than a predetermined format length of longest resource allocation message ( the number of format sizes of the second SCI is determined within the format size budget of the second SCl). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Satori et al. with that of Park to determine the format size of the SCI and to add more padding bits if the format size is less than the predetermined /budget SCI size.

In claims 11-12, 25,30 Park does not disclose padding bits are added until a size of any one selected among the plurality of pre-configured candidate sizes is equal to a size of the first SCI, based on the number of the plurality of candidate sizes exceeding a format size budget of the second SCI. Satori et al. discloses in col.4; lines 42-50 if the size of one or more SCI messages is less than a predetermined format length, then at least one dummy bit is appended to the one or more SCI message until the one or more SCI message length equals the predetermined format length (padding bits are added until a size of any one selected among the plurality of pre-configured candidate sizes is equal to a size of the first SCI, based on the number of the plurality of candidate sizes exceeding a format size budget of the second SCl). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Satori et al. with that of Park to identify that the candidate size of SCI is the same as the SCI format size budget.
In claims 10,24,29  Park doles not disclose at least one of a configuration of the second SCl or a size of the second SCI is determined differently based on a value included in the first SCI. Satori et al. discloses in col.4; lines 42-50 if the size of one or more SCI messages is less than a predetermined format length, then at least one dummy bit is appended to the one or more SCI message until the one or more SCI message length equals the predetermined format length (size of second SCI is determined differently based on value of the first SCI). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Satori et al. with that of Park to identify that the candidate size of SCI is the same as the SCI format size budget. 
 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In claim 13, the prior art fails to disclose wherein padding bits are added until a size of any one selected among the plurality of candidate sizes is equal to the largest
candidate size among the plurality of candidate sizes, based on the number of the
plurality of candidate sizes exceeding a format size budget of the second SCI..
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye et al. ( US Pub.2022/0311583; System and Methods for Signaling Scheme for Cast-Type Indication and Resource Indication).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413